TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00538-CV



          Garry W. Craighead, Tracy L. Craighead, and T&G, L.L.C., Appellants

                                                 v.

                       Branamic Children’s Trust Agreement, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-09-006180, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed an agreed motion to dismiss the appeal, explaining that they

have settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Agreed Motion

Filed: November 27, 2013